                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION


LINDA BRENDA VAZQUEZ

           Plaintiff,

v.                                                     Case No. 1:18cv97-MW/MJF

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

      Defendant.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No.29. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “The Petition for Attorney’s Fees under the Equal Access to

Justice Act, ECF No. 28, is GRANTED as follows: 1. Plaintiff shall recover fees in the amount

of $7,400.00 for time expended by her counsel in representing her before the United States

District Court for the Northern District of Florida, pursuant to 28 U.S.C. § 2412 (EAJA). The fee

award is subject to an offset to satisfy any qualifying outstanding debt that Plaintiff may owe to

the United States. 2. If Plaintiff receives all or any portion of the EAJA fee award, it must be

mailed to her in care of her attorney, Sarah H. Bohr, 2337 Seminole Road, Atlantic Beach, FL




                                                  1
32233.” The Clerk shall close the file.

      SO ORDERED on June 3, 2019.


                                          s/ MARK E. WALKER
                                          Chief United States District Judge




                                            2
